                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division


Clinton Antoine Powell,
      Petitioner,

V.                                                                  I:18cvl540(TSE/MSN)

Harold W.Clarke,
      Respondent.

                                  MEMORANDUM OPINION


       Clinton Antoine Powell, a Virginia inmate proceeding pro sq, has filed a petition for a

writ of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging the constitutionality of his

November 5,2015 conviction in the Circuit Court of Southampton County for possession of a

controlled substance with the intent to distribute, third or subsequent offense. The petition also

challenges the validity of three revocations on November 5, 2015 ofsuspended sentences

imposed in three 2007 convictions:(i) sale and distribution of cocaine;(ii) sale and distribution

ofcocaine, second offense; and (iii) possession with intent to distribute cocaine. He also filed

an amended habeas petition on May 8,2019 adding a new claim. The respondent filed a Rule 5

Answer and a Motion to Dismiss and a supplemental Rule 5 Answer and a Motion to Dismiss

addressing the amended habeas petition, each with supporting briefs and exhibits. Petitioner

was given the opportunity to file responsive materials pursuant to Roseboro v. Garrison. 528

F.2d 309(4th Cir. 1975) and Local Rule 7(K)to both the motion to dismiss and the supplemental

motion to dismiss but did not do so. Accordingly, this matter is now ripe for disposition.

Upon review ofthe record in this matter, respondent's Motion to Dismiss must be granted, and

the petition must be dismissed with prejudice.
